[Cite as State v. Plants, 2014-Ohio-5293.]




                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 101552



                                             STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                         LAURA LYNN PLANTS

                                                        DEFENDANT-APPELLANT




                                           JUDGMENT:
                                     REVERSED AND REMANDED




                                      Criminal Appeal from the
                               Cuyahoga County Court of Common Pleas
                                     Case No. CR-13-580360-A

        BEFORE: S. Gallagher, P.J., Keough, J., and McCormack, J.

        RELEASED AND JOURNALIZED: November 26, 2014
ATTORNEY FOR APPELLANT

John H. Lawson
The Brownhoist Building
4403 St. Clair Avenue
Cleveland, OH 44103


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Yosef M. Hochheiser
Assistant Prosecuting Attorney
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, P.J.:

        {¶1} Defendant-appellant Laura Lynn Plants appeals the trial court’s imposition of

restitution for the amount the victims spent on installing a home security system in violation of

R.C. 2929.301(L).     For the following reasons, we reverse the trial court’s imposition of

restitution and remand for further proceedings.

        {¶2} Plants was convicted of attempted arson, a felony of the third degree, following a

guilty plea.   She threw a defective Molotov cocktail at her brother and sister-in-law’s home.

The only damage to the house was a damaged window, which cost $700.42 to repair. The

victims installed a security system, costing $3,424, as a result of the attempted arson.

        {¶3} The trial court accepted the plea and sentenced Plants to two years of community

control and ordered her to pay restitution to the victims for both the damaged window

replacement and the cost of the security installation, for a total amount of $4,124.42. Plants

appealed, arguing that the cost to install the security system was not an economic loss as defined

by R.C. 2929.01(L) and, therefore, could not be part of the restitution order. The state concedes

the error.

        {¶4} We agree. R.C. 2929.18(A)(1) authorizes a trial court to impose restitution to the

victim of the offender’s crime in an amount based on the victim’s economic loss, which is in turn

defined as any economic detriment suffered as a direct and proximate result of the commission of

the crime. R.C. 2929.01(L). “A trial court abuses its discretion in ordering restitution in an

amount that exceeds the economic loss resulting from the defendant’s crime.”               State v.

Moore-Bennett, 8th Dist. Cuyahoga No. 95450, 2011-Ohio-1937, ¶ 18, citing State v. Rivera, 8th

Dist. Cuyahoga No. 84379, 2004-Ohio-6648, ¶ 12.             Further, consequential costs are not
included as economic losses. State v. Lalain, 136 Ohio St. 3d 248, 2013-Ohio-3093, 994 N.E.2d
423, ¶ 25.

       {¶5} In this case, the stated reason the victims installed the security system was to deter

future crime by Plants.     The cost to install, therefore, was a consequential cost and not an

economic cost as defined by statute.    The trial court’s imposition of restitution based on the cost

to install the security system was error.   We reverse the trial court’s imposition of restitution for

the security system and remand for the purpose of properly imposing restitution in the amount of

$700.42 for the window damage only.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



SEAN C. GALLAGHER, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
TIM McCORMACK, J., CONCUR